                  Case 18-11801-LSS              Doc 840        Filed 11/19/18         Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

     In re                                                       Chapter 11

     J & M SALES, INC., et al.1                                  Case No. 18-11801 (LSS)

                                             Debtors.            (Jointly Administered)
                                                                 Hearing Date: November 19, 2018 at 2:00 p.m. (ET)



         STATUS REPORT OF PEGASUS TRUCKING, LLC REGARDING FUNDS
              HELD BY PRIORITY PROCESSING SERVICES, INC. AND
                      SWIPE PAYMENT SOLUTIONS, INC.

             Pegasus Trucking, LLC (“Pegasus”), hereby files this status report regarding the issues

considered by the Court at the hearing which took place on November 16, 2018 and which was

continued for a Status Conference on November 19, 2018 at 2:00 p.m.

                                                INTRODUCTION2

             This status report follows the discovery last week by Pegasus that from October 24, 2018

through at least November 12, 2018, Priority Payment Systems, Inc. and Swipe Payments

Solutions, Inc. (“Processors” or “PPS” and “Swipe”) withheld $2.7 million of credit card proceeds

(“Withheld Proceeds”) constituting all of the sales proceeds obtained by credit card sales of the

stores that Pegasus purchased from the Debtors for more than $25 million, which sale closed on



1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas, LLC (5979);
FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean
Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management
LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena, California 90248.
2
  As this Court suggested at the November 16 Hearing, Pegasus has submitted the materials and applications needed
in order to work within the Processors’ credit card processing system from the date of the sale closing under December
31, 2018. Businesspeople employed by Pegasus worked the weekend starting on November 16 in order to bring this
about. While this is described in more detail below, Pegasus has submitted the applications that the Processors have
required and they are pending as of the preparation of this status report. It is believed that there will be further events
regarding these processing applications during the morning of November 19 prior to the hearing before this Court.
However, either the entirety or a very significant portion of the Withheld Proceeds must be released to Pegasus at the
conclusion of the November 19 hearing or Pegasus, without doubt, will suffer immediate and irreparable harm.

    10021067v2
              Case 18-11801-LSS        Doc 840      Filed 11/19/18    Page 2 of 10



October 19, 2018. Through the date of this filing, not a single dollar of these proceeds has been

remitted to the Debtors (which, in turn, would owe some or all of it to Pegasus). Nor were Pegasus

or Debtors given any meaningful notice of these actions notwithstanding that Processors filed

papers on October 25 directly addressing their purported concerns about Debtors’ continuing to

operate under the existing processing agreements to continue process through the Debtors’ credit

card machines in the Pegasus stores.

       The Withheld Proceeds over the approximately thirteen days period that this took place

average $150,000 per day. Between November 12 and the day of the Status Conference, seven

more days passed. At the same $150,000 per day rate, this equals another $1,050,000, which

brings the estimated total of withheld funds to approximately $3.8 Million.

       Processors have no legitimate basis for continuing to withhold and take additional

Withheld Proceeds. Indeed, as Debtors have stated, Processors doing so violates the automatic

stay. Nothing has changed in the mechanics of the credit card processing, and Processors have no

legitimate basis for their purported concerns about new or additional risks.         Pegasus has

expeditiously submitted the applications required by PPS (although it continues to believe such

applications were not necessary) and awaits their approval and confirmation of the prompt release

of the Withheld Proceeds. Nonetheless, and to the extent such confirmation is not received prior

to the November 19 Hearing, Pegasus respectfully requests that the Court order the Withheld

Proceeds be turned over to the Debtors immediately, so that the Debtors can process these funds

under the Transition Services Agreement (“TSA”) in the normal course of business.




                                                2
 10021067v2
                 Case 18-11801-LSS             Doc 840        Filed 11/19/18        Page 3 of 10



                                       FACTUAL BACKGROUND3

          1.      The Debtors filed their Bankruptcy Case on or about August 6, 2018. Owing to

difficulty in accessing necessary inventory and other financial reversals, by the end of September,

2018, the Debtors had suffered a decline in the value of their inventory collateral such that it was

necessary, pursuant to the terms of the debtor-in-possession financing put in place for Debtors’

cases, to immediately sell the businesses of Debtors.

          2.      Accordingly, starting on September 27, 2018, a frenetic process that normally takes

a period of months to complete, started forward. Instead of marketing the assets of the Debtors

and giving prospective buyers a reasonable opportunity to bid and close a sale transaction, sale

proposals were submitted by October 4, 2018 (7 days after the September 27 initiation date) and

an auction took place at the Wilmington, Delaware Offices of Debtors’ counsel on October 8,

2018. The bidding at this auction took all day, and eventually two successful bidders emerged. A

“liquidation” bidder including a combination of Hilco/Gordon Bros./360 Capital Partners (“Hilco

Sale”) for approximately 185 of the Debtors’ remaining stores and Pegasus Trucking, LLC for

approximately 84 of the Debtors’ stores.

          3.      A hearing on approval of the sale transactions to Hilco and Pegasus took place on

October 12, 2018. Numerous parties holding executory contracts came forward at the sale. They

came forward in response to concerns about how their executory contracts and unexpired leases of

non-residential real property were going to be treated in the Bankruptcy Cases and in connection



3
  Pegasus submits that, while in retrospect, an opportunity for all parties to have a chance to review the TSA would
have been best, that failing, which resulted from the compressed time frame and circumstances of the sale and deadline
for closing, still cannot excuse the behavior of Processors. As discussed below, Processors were well aware of the
sale and even attended the hearing on October 17 by telephone. As Debtors continued processing for all of the stores
after the announced closing on October 19 in the same manner as before the sale. Processors knew immediately that
the processing was continuing and, to the extent they had any legitimate concerns could have come to the Court and
raised them immediately rather than silently engaging in self-help (which they did not even disclose when they came
to seek relief before the Court) and withholding the Withheld Proceeds.
                                                          3
    10021067v2
              Case 18-11801-LSS         Doc 840      Filed 11/19/18    Page 4 of 10



with the liquidation sales that were being conducted. The Hilco Sale was approved by the Court

on October 12. Subsequently, on October 17, the Court approved the sale to Pegasus and the

Assumption and Assignment of Executory Contracts to Pegasus. Again, at these hearings, and

outside of these hearings, inquiries were received by Pegasus from personal property executory

contract non-Debtors such as Enterprise Car Leasing and a significant software provider. Pegasus

has negotiated with these parties and others regarding whether Pegasus would be taking their

contracts by assignment or not. However, although PPS and Swipe had notice of the sales, and an

opportunity to inquire or object as to how their executory contracts were being treated, and even

attended the hearings on at least September 27th and October 17th, the Processors did nothing,

choosing instead to engage in self-help.

       4.      Approval of the Sale to Pegasus: On October 17 and 18, the Court approved the

sale to Pegasus (the “Sale Order”) and the assumption and assignment of certain leases (the

“Assumption and Assignment Order”) [Docket Nos. 670 & 675, respectively]. The evidence

submitted in support of the Sale Order and the Assumption and Assignment Order overwhelmingly

demonstrated, among other things, that:

               a.       The sale to Pegasus was a going concern sale and was the only going

concern sale of assets in these bankruptcy cases as the balance of the assets were to be liquidated

under the Hilco Sale.

               b.       The sale to Pegasus promised to keep 2,200 employees working many of

them from the communities where the individual going concern stores were located.

               c.       The stores that were in the going concern sale to Pegasus were important to

the communities where each store was located as a source of the products that the stores sell.




                                                 4
 10021067v2
               Case 18-11801-LSS        Doc 840        Filed 11/19/18   Page 5 of 10



                d.     The sale was for a good price that provided value to the bankruptcy estates

that exceeded, on a store for store basis, the value that was being obtained through the Hilco Sale.

                          TRANSITION SERVICES AGREEMENT

          5.    Transition Services Agreement (“TSA”): The time frames that accompanied the

sale to Pegasus were very compressed. Pegasus had no opportunity to:

                a.     Establish payroll accounts or a payroll system. Therefore, they not only

lacked these business essentials, but they could not hire the employees at the stores and the

corporate offices under their own name. Instead, Pegasus is using the Debtors’ payroll system to

pay employees. The Debtors are keeping those employees on their payroll and as their employees,

with Pegasus advancing to the Debtors the funds needed each pay period to cover these expenses—

without release of the Withheld Proceeds, continued advancing of these critical funds may become

impossible.

                b.     Pegasus did not have the time to set up its own merchant banking system.

Instead, Pegasus is doing its merchant banking through the Debtors’ merchant banking process

and relies upon the Debtors’ postpetition cash management system. Credit card processing has

continued since the completion of the Pegasus sale through the Debtors exactly as the Debtors

have done it since the bankruptcy cases were filed—Debtors’ employees, Debtors’ machines,

Debtors’ bank accounts. The only change was the new withholding of funds by Processors without

meaningful notice to any party or to this Court.

                c.     Much of the sales at the stores are on a cash basis. This cash is susceptible

to theft. To mitigate the risk of theft, cash is put in special safes (“Smart Safe System”) and

immediate credit for it is given to the Debtors. Pegasus has been using this system since the sale

closed.


                                                   5
 10021067v2
              Case 18-11801-LSS            Doc 840      Filed 11/19/18     Page 6 of 10



         6.     Pegasus’ asset based lender is aware of the TSA and understands that Pegasus relies

upon Debtors during the transition period. Pegasus’ lender is concerned by these proceedings as

the Withheld Proceeds constitute the collateral of this lender. From Pegasus’ standpoint, PPS and

Swipe are guilty of converting Pegasus’ property, and the collateral of Pegasus’ asset based lender.

         7.     Pegasus has relied upon the fact that all of the services promised to it would be

provided by the Debtors. Pegasus has relied upon the TSA and has been stunned to learn of what

the Processors have done without disclosure to the Court, particularly since PPS attended the

October 17 hearing.. At the inception of their business that hopes to be a Phoenix from the ashes

of the Debtors’ companies, when cash could not be more precious, and immediately before

Thanksgiving week, the most significant shopping week of the entire year, Pegasus now finds that:

                a.        It has no proceeds from credit card sales since October 24, almost one

month;

                b.        It has no borrowing availability with its lender to meet its normal course

operations because of this deprivation of its operating capital;

                c.        It has no borrowing availability to purchase inventory in order to stock its

stores with the merchandise needed to meet the demands of the Christmas season;

                d.        It may not be able to pay Debtors, in advance, for the costs and services that

the Debtors are providing under the TSA. This would mean that Pegasus would no longer receive

the cash management services that the Debtors are providing and would no longer pay Pegasus’

payroll in this regard.

                e.        Pegasus’ continued ability to operate, to support the 85-90 stores that it has

bought, and to employ the 2,200 individuals who work at their stores and the additional corporate

employees already is in great danger because of Processors’ withholdings. The continued ability


                                                    6
 10021067v2
              Case 18-11801-LSS         Doc 840       Filed 11/19/18    Page 7 of 10



of the stores themselves to remain open under these circumstances is directly endangered, bringing

up the prospect of losses to the communities that they serve if they cannot remain viable.

       This cannot be permitted to continue.

                    SUPPLEMENTAL DECLARATION OF SEAN HOAR

       8.        Contemporaneously herewith,         Pegasus   has   submitted the Supplemental

Declaration of Sean Hoar as a separate document in connection with the November 19 hearing.

This declaration establishes that the issue which the Processors attempt to create regarding PCI

compliance is not true. Currently, the Debtors and Pegasus operating through the Debtors’ systems

under the TSA are PCI DSS compliant. And, Mr. Hoar makes clear that by January 31, point to

point encryption must be established, so compliance is not for an unlimited time into the future.

However, in the meantime, serious and irreparable harm is being suffered by the Debtors and

Pegasus due to the Processors’ conduct in this proceeding.

   ACTUAL AND DEMONSTRABLE FINANCIAL HARM THAT PEGASUS IS AND
       WILL CONTINUE TO SUFFER UNLESS THE COURT INTERVENES

       9.        Absent the release of the Withheld Proceeds, Pegasus faces the real and actual

prospect to going out of business. Pegasus is a stranger to the automatic stay dispute between the

Debtors and the Processors. Pegasus does not process any credit cards and cannot discern any

meaningful difference between it and Hilco, the liquidator responsible for the approximately 270

stores that Pegasus did not purchase. Yet, Pegasus is being put in great peril and is apparently

being perceived by Processors, and perhaps this Court, as a threat to Processors.

       10.       Pegasus respectfully submits that the positions that the Processors are advocating

introduces uncertainty and undermines the predictability that buyers and debtors (here, Pegasus

and Debtors) must be able to rely upon when engaging in significant transactions under difficult

circumstances.

                                                 7
 10021067v2
              Case 18-11801-LSS        Doc 840       Filed 11/19/18    Page 8 of 10



SUBMISSION OF THE NEW APPLICATIONS TO THE PROCESSORS BY PEGASUS

       11.     As urged by this Court, Pegasus has worked the weekend to prepare and submit the

Applications for its own credit card processing arrangement with the Processors. Pegasus does

not waive any of its rights under the TSA, the Asset Purchase Agreement and the Bankruptcy Code

which the Debtors are also seeking to enforce in their action(s) against the Processors.

       12.     As a result of its considerable efforts and help and guidance from the Processors,

after working the entire weekend from November 16-November 18, the applications are now

submitted. Pegasus awaits a response from the Processors and hopes that there is good news to

report at the November 19 hearing. However, if there is not, then Pegasus must seek a ruling from

this Court. Pegasus respectfully submits that if this Court does not promptly order the return to

Debtors of the Withheld Proceeds, Pegasus certainly will lose its borrowing availability and its

ability to stock its stores in advance of the Thanksgiving weekend, the most important shopping

weekend of the year. Likely, Pegasus will lose its business.

CERTAIN ARGUMENTS MADE BY THE PROCESSORS ARE EITHER UNTRUE OR
                 DO NOT WITHSTAND SCRUTINY

       13.     The Transmission of the October 26 letter to Pegasus: Notwithstanding the

statements of counsel for the Processors at the November 16 hearing, Pegasus never received the

October 26 letter the Processors raised with this Court. Unfortunately, Processors do not

appear to have followed up the letter, and, it appears, never sent it to Debtors or counsel for

Pegasus. There is no innocent explanation for this conduct. Processors should not get to deprive

Pegasus and Debtors of their respective property and contractual rights on this basis in violation

of the automatic stay.

       14.     Now That the Applications Have Been Submitted, they will be Quickly Processed

and Approved: At the November 16 hearings, counsel for the Processors said that once the

                                                 8
 10021067v2
              Case 18-11801-LSS          Doc 840       Filed 11/19/18     Page 9 of 10



Applications were submitted, they would be quickly considered and approved. Unless the

Processors’ counsel can guarantee this Court that: (a) normal processing will start not later than

November 21, 2018, and (b) that the Withheld Proceeds will be immediately remitted, then

Pegasus must request this Court to rule promptly in its favor.

       15.     The Regulators Are Responsible: Recently, the Processors suggested that PPS is a

regulated institution. According to Processors, the freezing of the funds over the past month and

failing to run these funds through the Debtors’ cash management system is required by Treasury

Regulations. This is just another post-facto attempt by Processors to find new excuses for their

conduct and sow chaos and confusion in an effort to create factual issues where none exist. This

is precisely the reason that before taking its actions in secret, the automatic stay required them to

first come to this Court and present their bases for withholding funds or stopping processing so

that any factual legal or issues could be vetted and parties rights determined. It is quite telling that

this is the first that any party, including the Court, is hearing about this serious “regulatory

concern” notwithstanding the briefing that has already occurred on the issue of the continued

processing by Debtors for the benefit of Pegasus or that even the October 26 letter purportedly

sent to Pegasus does not raise this concern. Of course, counsel to the Processors did not mention

this issue before or during the hearing on November 16th. In any event, Processors are not free to

violate the automatic stay on the pretext of regulatory requirements.

                                      RELIEF REQUESTED

       16.     Pegasus respectfully urges the Court to immediately order the release of the

(possibly up to) $3.8 Million that the Processors are holding. Processors have no legal basis for

withholding funds. Among all of the interested parties, Processors are the only ones with no




                                                   9
 10021067v2
              Case 18-11801-LSS      Doc 840       Filed 11/19/18   Page 10 of 10



legitimate claim to the Withheld Proceeds. Pegasus has done as the Court requested and submitted

applications to the Processors over two very long days of work from November 16-18.

                                       CONCLUSION

       WHEREFORE, Pegasus respectfully requests that the Court grant it the relief requested in

this Memorandum and grant such additional relief this Court deems just and appropriate.

Dated: November 19, 2018                Respectfully submitted
       Wilmington, Delaware

                                        By: /s/ Christopher M. Samis
                                            Christopher M. Samis (DE No. 4909)
                                            L. Katherine Good (DE No. 5101)
                                            Aaron H. Stulman (DE No. 5807)
                                            WHITEFORD, TAYLOR & PRESTON LLC
                                            The Renaissance Centre
                                            405 North King Street, Suite 500
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 353-4144
                                            Facsimile: (302) 661-7950
                                            Email:       csamis@wtplaw.com
                                                         kgood@wtplaw.com
                                                         astulman@wtplaw.com

                                              -and-

                                              Victor A. Sahn (CA No. 97299)
                                              David S. Kupetz (CA No. 125062)
                                              Mark S. Horoupian (CA No. 175373)
                                              Daniel A. Lev (CA No. 129622)
                                              Jeffrey M. Pomerance (CA No. 159037)
                                              SULMEYERKUPETZ, A.P.C.
                                              333 South Hope Street, 35th Floor
                                              Los Angeles, CA 90071-1406
                                              Telephone: (213) 626-2311
                                              Facsimile: (213) 629-4520
                                              Email:      vsahn@sulmeyerlaw.com
                                                          dkupetz@sulmeyerlaw.com
                                                          mhoroupian@sulmeyerlaw.com
                                                          dlev@sulmeyerlaw.com
                                                          jpomerance@sulmeyerlaw.com

                                              Counsel for Pegasus Trucking, LLC




                                              10
 10021067v2
